Title: From Thomas Jefferson to John Vaughan, 8 April 1821
From: Jefferson, Thomas
To: Vaughan, John


Dear Sir
Monticello
Apr. 8. 21.
Your favor of Mar. 24. was recieved on the 31st the acquaintance I had the pleasure of forming with mr Vanuxem while he favored me with a visit gave me a high sense of his merit and qualifications. in addition to this your recommendation, that of mr Duponceau & of Dr Cooper place him on high ground. but I fear we are yet far from the time at which we may think of special professors. our buildings for their accomodation and that of the Students will indeed be compleated in no great time. but our annuity of 15,000.D. will then stand burthened with a debt of 120,000.D. borrowed with the approbation of the legislature. we have a hope they will relieve us from the debt; but that is too uncertain to act on with confidence.I have had from mr Appleton an acknolegement of the reciept of the last year’s remittance, but not a word from mr Dodge altho’ more than 8 months have elapsed. there were circumstances too in his case of less firm confidence than in that of his predecessor Cathalan. if you have any information of the actual payment of the bill in his favor, you will relieve me by a communication of it. ever & affectionately your’sTh: Jefferson